DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 07/19/2022 and Applicant’s request for reconsideration of application 15/918763 filed 07/19/2022.
Claims 1-10 have been examined with this office action.

Proposed Examiner Initiated Interview
The examiner believes that an interview regarding application 15/918763 would be beneficial in advancing its prosecution. Upon receiving this office action, the applicant is invited to contact the examiner to establish an agenda and date for an interview regarding the present application.

Claim Interpretation
Push operation/signal – [0059] “… terminals 110 are configured to transmit a "heartbeat" signal at predetermined intervals to central office processor 114 which may identify the service modules resident on the terminal and the status of hardware devices installed on the terminal”.
third party service provider transaction and third party service provider service – the amended claims have modified some, but not all, occurrences of “third party service provider transaction” to “third party service provider service”. The Background of the specification does not appear to clearly define the difference between a transactions and a service. For example, a kiosk used as a self-service ticket machine is dispenses tickets and uses of a credit or debit card to complete a purchase. This is both a service and a transaction. Therefore, for the purpose of the compact prosecution, the examiner will consider the phrases “third party service provider transaction”  and “third party service provider service” to be interchangeable for the purpose of prior art.

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coutts (U.S. Patent No. 7519653) in view of Han (PGPub Document No. 20040098740) in further view of Maritzen (PGPub Document No. 20040098740) in further view of Kao (PGPub Document No. 20070192652).
As per claim 1, Coutts teaches a distributed transaction system for enabling users to conduct transactions using services from third party service providers (shown in [Figure 1] transactions [column 2, lines 10-11] [column 5, lines 49-63]), the system including:	a plurality of kiosks, each of the kiosks([Figure 1, element 14c] [Figure 2, element 14] [column 5, lines 49-57]) including:	a processing platform (controller [Figure 3, element 34]);	a plurality of associated physical devices (shown in [Figure 3]) including at least one user interface (display and touchscreeen [Figure 3, elements 52 and 54]);	each of the plurality of associated physical devices having associated therewith a corresponding physical device interface  (card reader controller, display controller, touchscreen controller, printer controller, dispenser controller [Figure 3, elements 60, 62, 64, 66, and 68]);	the processing platform interfacing with the plurality of associated physical devices to conduct a selected third party service provider transaction (hosting a third party application on a self-service terminal [Abstract] [column 1, lines 16-20]); a data store (storage [Figure 3, elements 76]); and	a communications interface (network connection [Figure 3, elements 32] [column 6, lines 13-17]);	a central office processor, remote from the kiosks (remote server) [Figure 1, element 12] [Figure 2, element 12] [Figure 4] [column 6, line 44]), including:	one or more central office communications interfaces, the central office processor communicating with the kiosks and the third party service providers through the one or more central office communications interfaces ([column 2, lines 40-43] [column 6, line 44-51] [column 8, lines 8-15] the third party does not need to give the owner of the SST access to the third party's proprietary databases and systems except through the server application);	a central office database, the central office processor configured to store a plurality of service modules in the central office database, each of the plurality of service modules specific to a third party service provider (third party application flow) ([column 4, lines 6-15] the remote server stores a server application comprising a third party application flow, so that users of the terminals are able to access the server application from the terminals, and the server application is able to issue requests to the terminal applications to use any peripheral devices incorporated in the terminals) and a third party service provider transaction, and each of the plurality of service modules including one or more scripts defining a set of predetermined actions (application flow), wherein the one or more scripts include configuration information ([column 2, lines 4-11]) including a set of physical devices  (port number) corresponding to one or more of the plurality of associated physical devices included in the plurality of kiosks and designated by the third party service provider to initiate and complete the third party service provider transaction ([column 8, lines 23-60]), each of the plurality of service modules facilitating use of the plurality of associated physical devices by the processing platform in a third party service provider transaction between a user and a selected one of the third party service providers ([column 2, lines 44-46] [column 4, line 63 – column 5, line 4] [column 6, line 44-51] [column 8, lines 8-15] a self-service terminal system comprising a remote server interconnected to a plurality of self-service terminals, each terminal having a terminal application, where the remote server stores a server application comprising a third party application flow, whereby users of the terminals are able to access the server application from the terminals on a client-server basis, and the server is operable to issue requests to the terminals on a peer-to-peer basis);	the central office processor configured to:	identify a given third party service provider service (application flow), select a set of kiosks of the plurality of kiosks to provide a service module of the plurality of service modules corresponding to the given third party service provider service ([column 3, lines 25-31] the remote server provides a session object for each client, so that the session object maintains information about the application flow being executed by that client. This gives the server information about the state of the application that is running on the client), 
transmit, in a push operation (download), to the set of kiosks, at least a portion of the service module corresponding to the given third party service provider service (server application stored as applet on the client side selfservice terminal), 
store the at least a portion of the service module corresponding to the given third party service provider service in the data store of each kiosk in the set of kiosks, configure, with the at least a portion of the service module corresponding to the given third party service provider service and the configuration information, the set of kiosks for the given third party service provider service ([column 2, lines 44-46] [column 4, lines 27-38] a self-service terminal operable to select one of a plurality of user interface applications for presentation to a user, at least one user interface application being controlled by the owner of the terminal, and at least one user interface application being controlled by a third party, where the user interface application controlled by the third party is operable to request. use of facilities controlled by the terminal. Preferably, the user interface application that is controlled by the owner of the SST is resident on the SST and the user interface application that is controlled by the third party is resident on a remote server.), 	the processing platform, of a kiosk in use by a user, configured to select from the data store, the service module corresponding to the given third party service provider service and run the at least a portion of the service module corresponding to the given third party service provider service, wherein the kiosk in use by the user is one of the set of kiosks ([column 4, lines 6-15] the remote server stores a server application comprising a third party application flow, so that users of the terminals are able to access the server application from the terminals, and the server application is able to issue requests to the terminal applications to use any peripheral devices incorporated in the terminals); and	the central office processor configured to run at least another portion of the service module corresponding to the given third party service provider service in response to a user initiation thereof at the kiosk in use by the user, and complete a transaction associated with the given third party service provider service at the kiosk  ([column 2, lines 4-11 and 40-43] [column 4, lines 1-3]).

Coutts does not teach the remaining claims limits.

Han teaches receive a push signal from a kiosk of the set of kiosks, transmitted at predetermined intervals (heartbeat/periodic ping) to the central office processor, wherein the push signal identifies the service module and whether one or more of the associated physical devices included in the kiosk are operational, ([Figure 3, element 306] [0010][0029][0031-0033][claims 1, 2, and 6] “Suppose a particular kiosk, say 102-2 malfunctions and is out of service. In one embodiment, when the server computer 100 sends a ping signal to kiosk 102-2 at the kiosk's IP address, the ping may return indicating a failed connection with the kiosk 1022. Alternative embodiments may include the server computer 100 communicating with a designated process on the kiosk 102-2”)

It would have been obvious to one skilled in the art at the time of filing to have combined the teachings as found in Han with that of Coutts in order to monitor kiosks from a centrally located service provider station, the kiosk's availability, usage and usability can be tracked, which may enable a service provider to optimize the use of each kiosk. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Coutts and Han do not teach the remaining claims limits.

Maritzen teaches and enable or disable use of the service module at the kiosk, based on whether the one or more of the associated physical devices included in the kiosk are operational, and based on whether the script uses the one or more of the associated physical devices included in the kiosk ([Figure 23, element 2315][Figure 24, element 2410][0252] [0268]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Maritzen with that of Coutts and Han in order to make a secure link between a transaction device and a kiosk automatically. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Coutts, Han, and Maritzen do not teach the remaining claims limits.

Kao teaches in response to the received push signal ([0012 0024]).

It would have been obvious to one skilled in the art at the time of filing to have combined the teachings as found in Kao with that of Coutts, Han, and Maritzen in order to increase security of the kiosk by remotely disabling a critical portion of the client when locked. For example, the heartbeat application can disable all input/output ports other than a communication port to the server, when locked. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, 
Coutts teaches the system of claim 1, wherein the central office processor is further configured to communicate with selected ones of the kiosks to remotely enable or disable selected ones of the series of the third party service providers based upon a number of transactions conducted by users utilizing selected ones of the kiosks over a predetermined time period  ([column 10, lines 22-33] … the terminal application 38 is able to monitor usage of the web browser 36, so that if no URL is sent from the browser 36 for a certain time period, the terminal application 38 may display a message on the display 52 asking the user to verify that he still wants to view the airline's web site. If no response is received from the user within a certain time period then the terminal application 30 38 assumes that the user has abandoned the ATM 14a, and the application 38 shrinks the foreground area window 112 (FIG.
5) to display the background area window 110 (FIG. 5) having
the ATM application flow.).

As per claim 5, 
Coutts teaches the system of claim 1, wherein each kiosk includes a communications device for communicating with the central office processor, the processing platform of each kiosk transmitting a message at predetermined periodic intervals to the central office processor including a status of physical devices available to the kiosk ([column 3, lines 40-46] during operation of the third party application the terminal application monitors the terminal usage to ensure that the user is still present and to conduct error handling functions as necessary. If the user abandons the terminal during execution of the server application, then the terminal application may terminate the server application until another user activates the server application [column 10, lines 6-14] As is well known to those of skill in the art, the terminal application 38 performs state of health monitoring of the peripherals (50, 52, 54, 56, 58 in FIG. 3) as they operate).

As per claim 6, 
Coutts teaches the system of claim 1, wherein each kiosk includes a communications device communicating with the central office processor and each kiosk transmitting a message to the central office processor at predetermined periodic intervals, the message including the third party service provider transactions enabled on the kiosk ([column 3, lines 40-46] during operation of the third party application the terminal application monitors the terminal usage to ensure that the user is still present and to conduct error handling functions as necessary. If the user abandons the terminal during execution of the server application, then the terminal application may terminate the server application until another user activates the server application).

As per claim 7, 
Coutts teaches the system of claim 1, wherein the central office processor is further configured to transmit the service module of the plurality of service modules corresponding to at least one third party provider transaction to a given kiosk based upon user input at the given kiosk ([column 2, lines 8-11] [column 3, lines 31-32]) .

As per claim 8, 
Coutts teaches the system of claim 1, wherein the system provides ATM transactions, bill pay transactions, funds transfer transactions, ticket purchase transactions, employer loan transactions, personal services transactions and purchase transactions ([column 5, lines 61-63] financial transaction authorization requests from the ATM [column 7, lines 35-44] The ATM provides a user with the option … of accessing airline information … an ATM transaction ( such as withdraw cash, deposit the request, and provide a response to the requester a check, or such like)).

As per claim 9, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 10, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 8.

Claims 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coutts (U.S. Patent No. 7519653) in view of Han (PGPub Document No. 20040098740) in further view of Maritzen (PGPub Document No. 20040098740) in further view of Kao (PGPub Document No. 20070192652) in further view of Guheen (U.S. Patent No. 6519571).
As per claim 3, 
Coutts does not teach the claim limits.

Guheen teaches the system of claim 1, wherein the central office processor is further configured to communicate with selected ones of the kiosks to remotely enable or disable selected ones the services of the third party service providers based upon a value of transactions conducted by users utilizing selected ones of the kiosks over a predetermined time period ([column 272, line 61 – column 273, line 3] WAF, through the use of templates, reduces typical user configuration responsibilities to an appropriately focused set of activities including selection … budget limits … that supply appropriate and/or necessary data for control information purposes).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Guheen with that of Coutts in order to limiting the user to a limited subset of configuration activities whose general configuration environment (template) has been preset to reflect general requirements corresponding to that user. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, 
Coutts does not teach the claim limits.

Guheen teaches the system of claim 1, wherein the central office processor is further configured to communicate with selected ones of the kiosks to remotely enable or disable selected ones of the services of the third party service providers based upon one of the calendar date or date(s) and a time or time(s) of day ([column 272, line 61 – column 273, line 3] WAF, through the use of templates, reduces typical user configuration responsibilities to an appropriately focused set of activities including selection … dates, periods of time, access rights to specific content, etc.) that supply appropriate and/or necessary data for control information purposes).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Guheen with that of Coutts in order to limiting the user to a limited subset of configuration activities whose general configuration environment (template) has been preset to reflect general requirements corresponding to that user. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 103: Applicant's arguments with regards to 35 USC § 103 have been fully considered but are not persuasive. The applicant generally alleges that the prior does not teach the claim limit “selecting a set of kiosks of the plurality of kiosks to provide a service module of the plurality of service modules, the service module corresponding to the given third party service provider service”. Coutts teaches that “([column 3, lines 25-31] the remote server provides a session object for each client, so that the session object maintains information about the application flow being executed by that client. This gives the server information about the state of the application that is running on the client”. Thus, the examiner maintains that the prior art teaches the claim limit.
The applicant generally alleges that the prior does not teach the claim limit “transmitting, in a push operation, to the set of kiosks, at least a portion of the service module corresponding to the given third party service provider service”. In Coutts, the server application is stored as applet on the client side self service terminal [column 11, 1-42] [Figure 4, element 104 “JAVA Servlet”] [column 8, lines 54-60] A push operation is the delivery of information on the Web that is initiated by the information server rather than by the information user or client. The examiner takes the position that applet is initiated by the applet supplier running on the server and downloaded to the client as opposed to being requested by the client. 
Regarding applicant’s that the prior does not teach the claim limit “transmitting, at predetermined intervals from a kiosk of the set of kiosks, a push signal to the central office processor identifying the service module, and at least one status regarding whether one or more of the physical devices included in the kiosk are operational”, the examiner argues that the arguments are not commensurate with the scope of the claim limit. The claim limit does not require “identification
of a service module installed on a kiosk”. Further, the claim limit requires “one or more” physical devices included in the kiosk are operational which broadly includes the kiosk itself. Finally, the examiner takes the position that (heartbeat/periodic ping) is initiated by the kiosk and, therefore, constitutes a push signal. 
In response to applicant's arguments, with regard to the claim limit “enable or disable use of the service module at one or more of the set of kiosks in response to the received push signal, based on whether the one or more of the physical devices are operational, and based on whether the script uses the one or more of the physical devices” against the references (Maritzen and Kao) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Kao, the reference teaches that [0024] “…Heartbeat application 112 can also be a firmware or hardware based security process that can disable a critical portion of the client 110-111 when locked…”. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-F submitted 04/20/2022 used as prior art and in the conclusion section in the office action submitted 04/20/2022.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
10/22/2022